Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed January 17, 2022 has been entered. Claims 2-3 and 12-13 are deleted. Claims 1, 9-10, and 17 are amended. Claims 18-19 are added. Now, Claims 1, 4-11 and 14-19 are pending.

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Randall J. Peck on February 8, 2022.

Delete Claim 19.

4.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20211023) is/are removed.

Allowable Subject Matter
5.	Claims 1, 4-11 and 14-18 are allowed.

6.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Correia (US 2007 0244249).
Correia discloses a two-part composition comprising a) a first part comprising a silanol functional diorganopolysiloxane and b) a second part comprising a condensation catalyst (e.g., tin compound). ([0005]-[0006] and [0018]-[0020]) The second part can further contain a crosslinker, an alkyl-terminated diorganopolysiloxane and an adhesion promoter (e.g., bis-3-trimethoxysilylpropyl)amine). ([0007], [0009], [0038] and [0042]) However, Correia does not teach or fairly suggest the presently claimed amounts of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


klp
February 8, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765